In an action to recover upon a promissory note, the defendant appeals: (1) from an order of the Supreme Court, Rockland County, entered October 5, 1962, which granted plaintiff’s motion for summary judgment striking out defendant’s answer; and (2) from the judgment, entered October 26, 1962 upon said order, in plaintiff’s favor for $5,347.98. Order reversed, without costs'; motion for summary judgment denied; and judgment vacated. In our opinion, the record presents issues of fact which should be resolved after a plenary trial. Ughetta, Acting P. J., ICleinfeld, Brennan, Rabin and Hopkins, JJ., concur.